Citation Nr: 1626977	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an umbilical hernia.

2.  Entitlement to service connection for a left leg and foot disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a right leg disability.

5.  Entitlement to a rating in excess of 10 percent from February 1, 2011, to May 2, 2012, and on and after July 1, 2012, for right hip arthroscopy with repair of torn labrum femoral osteoplasty and acetabuloplasty (a right hip disability).

6.  Entitlement to a compensable rating prior to December 23, 2010, and in excess of 20 percent on and after that date for low back syndrome with scoliosis (a low back disability).

7.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).
REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty in the U.S. Marine Corps from January 1987 to July 1989 and on active duty for training from November 2004 to March 2005, and on active duty in the U.S. Army from July 2006 to November 2007.  

The issues of entitlement to service connection for a left leg and foot disability, a right foot disability, and a right leg disability and entitlement to a compensable rating for a low back disability prior to December 23, 2010, and a rating in excess of 20 percent on and after that date come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Detroit, Michigan.  

The RO characterized the right leg disability as a petition to reopen a previously denied claim of entitlement to service connection for a right leg disability.  On review of the file, the RO correctly observed that the Veteran had a right leg disability claim previously denied in the August 2008.  He did not file a Notice of Disagreement on this issue.  However, the Veteran did continue to submit additional evidence in the year after the rating decision.  The RO did not respond to the Veteran as to whether these submissions contained new and material evidence as to the right leg disability claim as required under 38 C.F.R. § 3.156(b).  See Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  When the RO did address whether new and material evidence had been received in June 2013, the Veteran filed a timely Notice of Disagreement from which this appeal arises.  In light of the foregoing, the Board concludes that the August 2008 rating decision did not become final as to the right leg disability claim and that reopening is not required.  

The matter of an increased initial rating for a right hip disability comes before the Board on appeal of a July 2011 rating decision.  The RO assigned an initial 100 percent rating from the date of service connection to February 1, 2011, and a temporary total rating from May 2, 2012, to July 1, 2012, for surgical convalescence for the right hip disability.  See July 2011 and June 2013 rating decisions.  During the pendency of the appeal, an increased, compensable rating from February 1, 2011, to May 2, 2012, and on and after July 1, 2012 was granted for the right hip disability by a July 2015 rating decision.  The Veteran continues to contest the rating, which remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board's decision is limited to those periods for which a 100 percent rating has not been awarded. 

The issues of entitlement to service connection for an umbilical hernia and entitlement to an initial compensable rating for IBS come before the Board on appeal of a June 2013 rating decision.  

The Veteran testified before the undersigned at an October 2015 hearing at the RO.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence on the record at the October 2015 hearing.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The Veteran has a separate appeal pending regarding entitlement to benefits under the Vocational Rehabilitation and Employment Services (VR&E) program.  That matter will be the subject of a separate Board decision under a different docket number. 

The issues of entitlement to ratings in excess of those assigned for a right hip disability, a low back disability, and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal seeking entitlement to service connection for umbilical hernia, left leg, and left foot disabilities at the October 2015 hearing.

2.  The Veteran has acquired pes cavus, hammertoe of the right fifth toe, and plantar warts of the right foot as a result of service.

3.  The Veteran does not have a current disability of the right foot characterized by blisters.

4.  The Veteran does not have a current disability of the right leg for which he is not already in receipt of service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the issues of entitlement to service connection for umbilical hernia, left leg and left foot disabilities have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for acquired pes cavus, hammertoe of the right fifth toe, and plantar warts of the right foot have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for a current disability of the right foot characterized by blisters have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeals

At the October 2015 Board hearing, the Veteran stated under oath that he withdrew his claims of entitlement to service connection for an umbilical hernia and for left leg and foot disabilities.  Board Hearing (Hrg.) Transcript (Tr.) at 2-3.  Because the Veteran has clearly expressed his desire to terminate his appeal for service connection for an umbilical hernia and for left leg and foot disabilities, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  Accordingly, the Veteran's appeal should be dismissed as to these matters.  38 U.S.C.A. § 7105(d).

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's remaining claims for service connection.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

A May 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in August 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA also satisfied the duty to assist the Veteran with the development of this claim by affording him examinations in August 2008 and December 2010.  As will be discussed below, the Veteran has undergone extensive examination by a number of medical professionals.  The medical evidence of record is more than sufficient to adjudicate the appeals.  

VA further satisfied the duty to assist the Veteran by making reasonable efforts to obtain relevant records that he adequately identified.  The claims file includes the Veteran's service records, VA treatment records, private treatment records, private legal records, lay statements, and the October 2015 hearing transcript.  The Board remands the increased rating issues for the Veteran's VR&E records.  The records are relevant to the increased rating appeals because of the assessments of vocational feasibility that are likely contained in them.  As will be discussed further below, the record is already replete with assessments from medical doctors regarding the presence or absence of certain right leg and foot disabilities.  The VR&E assessments are provided by vocational rehabilitation counselors and counseling psychologists.  See 38 C.F.R. § 21.50 (2015).  At best, the Board finds that their assessments would be cumulative of those already present in the claims file.  Obtaining those records would not result in benefits to the Veteran.  As such, the Board need not obtain them before proceeding to a decision.  

In regard to the October 2015 hearing, a Veterans Law Judge (VLJ) has a duty to explain fully the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The undersigned explained the issues on appeal and sought, through questioning, to determine whether any outstanding evidence existed.  No allegation has been made that there was a deficiency in the conduct of the Board hearing.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence obtainable by VA that is necessary for a fair adjudication of the claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board may proceed with appellate review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

      A. Right Foot

The Veteran filed his right foot claim in April 2008 without describing the injury with specificity.  For the reasons that follow, the Board finds that acquired pes cavus, hammertoe of the right fifth toe, and plantar warts of the right foot are at least as likely as not the result of service.  The Board finds, however, that the Veteran does not have a current disability characterized by blisters of the right foot.  

The Veteran was noted to have first degree pes planus at his 1986 enlistment examination.  During his last period of active service in Iraq, he was seen for pes cavus and hammertoe of the right fifth toe.  There is no evidence to show that the pes cavus or hammertoe existed prior to his 2006 deployment.  The disorder was found at an August 2008 VA examination during the pendency of this claim.  The Board finds that the Veteran's account of persistent pain in his foot after service is consistent with the presence of acquired pes cavus and right fifth toe hammertoe.  Service connection is warranted. 

The Board also concludes that service connection is warranted for plantar warts of the right fifth toe.  The Veteran submitted a referral form from a Dr. M.B. in April 2008, which indicated that the Veteran had pain in his right pinky toe, similar to what he had had in his left toe.  The Veteran testified before the undersigned that he developed pain in the foot and warts when he went through the officer basic course.  October 2015 Board Hrg. Tr. at 20.  He reported he was fitted with orthotics during service.  Id.  Post-service, he saw a private doctor who cut out the wart, but that it returned such that it hurts to walk at the ball of his foot.  The Board finds that warts are a skin disorder which may be competently observed and diagnosed by a lay person, particularly one who had a similar disorder affecting the left foot.  

The Veteran has also pointed to a June 2004 service department record showing severe blisters of the right foot.  See October 2013 Notice of Disagreement.  Similarly, he contends that he sustained right foot injuries while training.  See October 2014 Form 9; see also July 2004 DD 689, rec'd September 19, 2013.  On review of the record, the blisters have not been reported by the Veteran since 2004.  During testimony, he did not include blisters in his description of his right foot disorder.  The Board finds that the preponderance of the evidence is against a finding of a current right foot disability manifested by blisters.

In sum, the Board finds that the evidence is at least in equipoise that the Veteran has acquired pes cavus, hammertoe of the right fifth toe, and plantar warts of the right foot as a result of service.  Service connection is warranted for those disorders.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim with regard to blisters of the right foot.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied as to the blister disability only.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      B. Right Leg

The Veteran contends that he has a disability of the right leg manifested by weakness and pain that is attributable to his service-connected low back disability.  For the reasons that follow, the Board finds that the Veteran does not have a right leg disability for which he is not already in receipt of service connection.  

First, the Veteran testified that the disability was a nerve compressed by his service-connected lumbar spine disc disorder.  At the 2015 hearing before the undersigned, the Veteran reported shooting pains, numbness, and weakness in his right leg and pointed to a July 2008 MRI report in support.  He also argued that a September 2013 MRI report proves an ongoing right leg disability.  Separately, the Veteran contends that a Physical Evaluation Board (PEB) found him disabled and that he should receive service connection for the disorders found by the PEB.  A December 2012 Physical Evaluation Board (PEB) report states that the Veteran had paralysis of the right sciatic nerve based on a Medical Evaluation Board (MEB) examination report.  Again, the AOJ has awarded service connection for these disorders except the right sciatic nerve paralysis identified in the PEB report.  

The Board finds that the Veteran does not have a current disability of right sciatic nerve paralysis.  First, the September 2013 MRI on which the Veteran relies actually shows the right hip disability for which service connection has already been granted.  Second, the PEB report reinterpreted the MEB report and rediagnosed him without examination.  This is particularly important because the PEB stated the paralysis was based on the diagnosis "listed as lumbar degenerative disc disease" on the MEB report with atrophy of the right thigh, reduced muscle strength, and reduced right knee flexion.  However, the associated MEB report notes atrophy in both thighs.  It is not clear why the PEB report lists only a right, and not a left, sciatic nerve diagnosis when the relevant symptom is bilateral.  In a related service department record, a February 2011 Statement of Medical Examination and Duty Status report lists right hip femoral acetabular impingement, right hip anterior labral tear, and disc degeneration of the lumbar spine with disc bulges most prominent along L5-S1 level on the basis of a July 2007 injury in Iraq and a July 2008 medical examination with a "in the line of duty" determination for the listed disorders, which is consistent with the MEB report.  The Board finds that the PEB report is simply of little probative value in light of the bilateral findings and failure to explain the disagreement with the remaining medical evidence.  

The Board has reviewed the remaining evidence and finds that the preponderance of the evidence does not demonstrate a right side neurological disorder at the time of claim filing or thereafter.  The 2008 MRI report (on which the Veteran's testimony relies) shows a herniated disc with some effacement of the S1 nerve root on the right.  The doctor's assessment was discogenic back pain, likely L5-S1 with an L5-S1 herniated disc, but "no radiculopathy."  A July 2009 private evaluation indicates that the Veteran reported a sense of weakness and cramping in his back and right leg at that time.  The 2008 MRI was reviewed.  The Veteran was noted to have "classically discogenic" pain, but a distinct disorder of the right leg was not diagnosed.  Similarly, a December 2010 VA examination report contains a review and assessment of the Veteran's progress to that point.  The examiner indicates that the Veteran was originally thought to have problems in his right hip due to a radiculopathy but the diagnosis was changed on further work-up to a labral tear in his right hip.  The examiner noted that a 2009 EMG found no evidence of a radiculopathy.  A November 2012 VA neurosurgery consult note states that the canal and foramina appeared adequate based on review of a MRI.  No disorder other than the degenerative changes and scoliosis for which the Veteran is in receipt of service connection were noted.  A July 2013 VA evaluation of these contentions determined that the Veteran was also found to be neurologically intact with no evidence of cauda equina compression or myelopathy.  A July 2014 VA primary care physician note indicates that most of the Veteran's pain was coming from his service-connected right hip.  In light of the whole record, the Board finds that preponderance of the evidence demonstrates that the Veteran does not have a distinct right lower extremity neurological disorder.

The Veteran has also argued that a right patella injury should be service-connected, pointing to a June 2004 service department record showing a right patella injury.  See October 2013 Notice of Disagreement.  Similarly, an October 2014 Form 9 contains a statement that he sustained right leg and foot injuries while training, apparently in reference to the 2004 incident.  

The Veteran does not have, however, a patellar disorder.  A June 2006 service record shows that the Veteran was seen for right knee pain.  The assessment was right knee pre-patellar bursitis.  The Veteran did not file this claim until April 2008.  His service department and VA treatment records from 2007 and 2008 reflect a normal right knee.  See, e.g., October 2008 VA Clinician Progress Note.  During the course of this appeal, the Veteran was evaluated at the VA and his knees were found to be "entirely unremarkable."  See April 10, 2013, History and Physical Note, VA CBOC.  The Board finds that the Veteran does not have a current right patella disability.

In the absence of a right leg disability which has not already been awarded service connection, the Board finds that the preponderance of the evidence is against the Veteran's a right leg disability claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied as to this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeals as to entitlement to service connection for an umbilical hernia and left leg and left foot disabilities are dismissed.

Entitlement to service connection for acquired pes cavus, hammertoe of the right fifth toe, and plantar warts of the right foot is granted.

Entitlement to service connection for a current disability of the right foot characterized by blisters is denied.

Entitlement to service connection for a right leg disability is denied.


REMAND

The file indicates that the Veteran participated in the VR&E program, attending and graduating from the Thomas Cooley Law School and using benefits to study for the bar examination.  This implies that the Veteran underwent an initial evaluation, at a minimum, to assess the handicapping effects of his disabilities on his employability.  See 38 C.F.R. § 21.50.  This evaluation is relevant to the functional impairment assessment the Board must conduct when adjudicating the propriety of those ratings assigned for the Veteran's right hip, low back, and IBS disabilities.  To assure due process, the Board remands to have the VR&E file associated with the compensation file and to allow the AOJ to consider it in the first instance.  

During his testimony, the Veteran indicated that he was under the care of Dr. F.R. at a non-VA hospital.  Although the record was held open, the Veteran did not submit records pertaining to that care.  These records should be obtained on remand as well. 

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA VR&E file with the VBMS file.  

2.  Obtain any outstanding VA treatment records.  The record reflects on-going treatment through the Bay Pines VA Medical Center for his service-connected disabilities, but the last VA treatment records within the file were generated in July 2015.  If subsequent additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

3.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Make two attempts to obtain any identified relevant private treatment records and inform the Veteran of any attempts to locate such records that could not be obtained.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


